ORDER
PER CURIAM:
Jimmy Fifer (“Fifer”) appeals from the trial court’s judgment convicting him of deviate sexual assault. Fifer argues on appeal that the trial court erred in denying his motions for judgment of acquittal because the evidence presented at a bench trial was insufficient to support the conviction. Fifer claims that because the second amended information alleged that Fifer used forcible compulsion to commit deviate sexual assault, the State’s failure to present evidence of forcible compulsion required a judgment of acquittal. We affirm. Rule 30.25(b).